Case 6:20-cr-00057-JCB-KNM Document 40 Filed 03/08/21 Page 1 of 4 PageID #: 116




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

   UNITED STATES OF AMERICA §
                                             § No. 6:20-CR-57
   v. § Judges JCB/KNM

   CORY JOE PHILLIPS §


                                      FACTUAL BASIS

          An investigation by the Drug Enforcement Administration (DEA) disclosed the

 following facts that establish that I, the defendant, Cory Joe Phillips, committed the

 conduct described in Count 1 of the indictment, which charges a violation of 21 U.S.C.

 § 841(a)(1) (Possession with Intent to Distribute and Distribution of Methamphetamine).

 I agree that the following factual basis is true and correct:

     1. That I, the defendant, Cory Joe Philli s, am changing my plea to guilty and I am

         the same person charged in the indictment;

     2. That the events described in the indictment occurred in the Eastern District of

         Texas;

     3. That on or about November 8, 2019, in the Dukes Travel Plaza parking lot located

         at 21620 Interstate Highway 20 in Canton, Van Zandt County, Texas, I distributed

         approximately two ounces of ice methamphetamine to an individual in exchange

         for $900.00 in U.S. Currency;

    4. That on or about March 13, 2020, in the Applebee s parking lot located at 335E

        TX-243, in Canton, Van Zandt County, Texas, I distributed approximately two




Factual Basis - Page 1
Case 6:20-cr-00057-JCB-KNM Document 40 Filed 03/08/21 Page 2 of 4 PageID #: 117




          ounces of ice methamphetamine and approximately one ounce of marijuana to

          two individuals for $1,500.00. After conducting this transaction, I was arrested by

          law enforcement agents working for DEA.

     5. I agree that the United States government could prove that the controlled

         substances I distributed on November 8, 2019 and March 13,2020, that is,

         approximately four ounces of “ice methamphetamine were in fact actual

         methamphetamine, a Schedule II controlled substance;

     6. My attorney has gone over with me two DEA Chemical Analysis Reports related

         to the “ice methamphetamine I distributed on November 8,2019 and MarchlS,

         2020, and I do not dispute that the DEA chemical analysis is accurate in each

         report and the amount of actual methamphetamine I distributed totaled

         approximately 107.2 grams;

     7. That, although I am only entering a guilty plea to count one of the indictment for a

         single transaction involving actual methamphetamine, I am responsible for other

         conduct that constitutes relevant conduct for which I am personally liable.

         Therefore, I agree, admit, and stipulate that I am responsible for possessing with

         intent to distribute at least 50 grams, but less than 150 grams, of actual

        methamphetamine during the course of my drug trafficking activities, and this

        amount should be used in calculating my appropriate sentencing range under

        U.S.S.G. §2D1.1;

    8. I stipulate and agree to forfeit any and all interest I may have in the following

        described ro erty to the United States because the property constitutes proceeds


Factual Basis - Page 2
Case 6:20-cr-00057-JCB-KNM Document 40 Filed 03/08/21 Page 3 of 4 PageID #: 118




          traceable to the illegal activity described in the indictment or was used or intended

          for use to facilitate the offense described in the indictment:

          Cash Proceeds
               A sum of money equal to $2,400.00 in United States currency and all
                interest and proceeds traceable thereto, representing the amount of proceeds
                  I obtained as a result of the offenses alleged in the indictment and any
                  relevant conduct, which charges violations of 21 U.S.C. § 841(a)(1),
                  possession with intent to distribute and distribution of methamphetamine,
                  for which I am personally liable;

         Firearms
               A Remington Arms model M887, 12-gauge shotgun, serial number
                  AAE087170A.

         DEFENDANT S SIGNATURE AND ACKNOWLEDGEMENT

         I have read this Factual Basis and I am pleading guilty to count one of the

 indictment in this case because I am guilty of the violation alleged. I have had an

 opportunity to consult with an attorney and I am satisfied with the advice and counsel

that he has provided me. I acknowledge that I violated 21 U.S.C. § 841(a)(1) (possession

with intent to distribute and distribution of methamphetamine). I hereby stipulate that the

facts described above are true and correct and accept them as the uncontested facts of this

case.




Factual Basis - Page 3
Case 6:20-cr-00057-JCB-KNM Document 40 Filed 03/08/21 Page 4 of 4 PageID #: 119




          I have reviewed this Factual Basis with the defen ant. Based on these discussions,

 I am satisfied that he understands the terms and effect of the Factual Basis and that he has

 signed it voluntarily.



         Dated:

                                            Attorney for F mdant




Factual Basis - Page 4
